Case 1:19-cv-05084-MKB-SJB Document 22 Filed 02/20/20 Page 1 of 1 PageID #: 141



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 MARTIN SHKRELI,                                 :
                                                 :
                        Plaintiff,               :   CIVIL ACTION
                                                 :
                v.                               :
                                                 :   Case No. 1:19-cv-5084(MKB)(SJB)
 LEE YAFFE                                       :
                                                 :
                        Defendant.               :
                                                 :

 NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff, Martin

 Shkreli, hereby gives notice that the above-captioned action is voluntarily dismissed, without

 prejudice, against Defendant Lee Yaffe. Defendant has not served an answer or a motion for

 summary judgment.

                                             Respectfully submitted,

                                             KANG HAGGERTY & FETBROYT LLC

                                             By: /s/ Edward T. Kang
                                                Edward T. Kang, Esq.
                                                Kandis L. Kovalsky, Esq.
                                                123 South Broad Street, Suite 1670
                                                Philadelphia, Pennsylvania 19109
                                                ekang@khflaw.com
                                                kkovalsky@khflaw.com
                                                P: (215) 525-5850
                                                F: (215) 525-5860
                                                Attorneys for Plaintiff, Martin Shkreli

 Dated: Philadelphia, Pennsylvania
        February 20, 2020
